Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment
The amendment filed on 06/01/2022 has been entered into this application. Claim 3 is/are cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 9, 12, 14-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN103075972 A, translation, previously cited reference) in view of Taylor et al. (5,455,119, previously cited reference).

Regarding claim 1, Zhang teaches of a method of analyzing layer thickness of a multilayer component (layers 1 -3, see below modified fig. 3), the method comprising: 
creating an opening having a predefined geometry partially into the multilayer component at a selected location on a surface of the multilayer component [par. 0005] (fig. 1), wherein the multilayer component includes a plurality of material layers (layers 1-3) including a substrate (layer 1) and a bond coat (layer 2) and the opening exposes each of the plurality of material layers (layer 1-3, distinct by row layers) including the substrate as can be seen in depicted drawing (modified fig. 3); 
creating an image of the exposed plurality of material layers (layers 1-3) in the opening using a digital microscope [pars. 0003]; and 
calculating at least a thickness of the bond coat of the exposed plurality of material layers from the image and based on the predefined geometry of the opening [pars. 0009, 0011 and 0020-21]
Zhang fail to explicitly specify the constructional changes of determining a life expectancy of the bond coat based on the thickness of the bond coat.
Taylor from the same field of endeavor teaches of conventional bond coat includes MCrAlY coatings and depletion layer in the coating is measured in order to accurately determine the consumption of coating life and that the MCrAlY has overall been a successful class of coatings having good oxidation (col. 3, lines 3-17) (col. 10, lines 1-29).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhang in view of Taylor’s disclosure above to determining a life expectancy of the bond coat based on the thickness of the bond coat in order to ensure that the performance of the coating can meet the needs of the material application field, use environment, service life, etc., and the coating must be controlled to maintain an appropriate thickness, in order to determine the greater synergestic improvements in coating properties, as per teachings of Taylor (col. 8, lines 60-65), since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).
For the purposes of clarity, with regard to claim 1, the language of the phrase “optionally the thickness of the depletion layer.”, “optionally a depletion layer,” and “optionally a thickness of the depletion layer” suggest or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure/step does not limit the scope of the limitation claimed, see MPEP 2111.04. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009).
As to claims 2, 4 and 9, Zhang when modified by Taylor, as applied to claim 1, Zhang fail to explicitly specify the constructional changes such as, wherein the bond coat includes MCrAlY, and the plurality of material layers further includes a depletion layer over the bond coat, and further comprising determining a thickness of the depletion layer (claim 2); and wherein the plurality of material layers further includes an oxide layer over the depletion layer (claim 4); and wherein the plurality of material layers includes an oxide layer over the bond coat and the bond coat over the substrate (claim 9).
Taylor further teaches that conventional bond coat that includes MCrAlY coatings is known in the art to increase the useful life of components made of alloys and superalloys and extending the useful life of alloy components in high temperature environments and depletion layer in the coating is measured in order to accurately determine the consumption of coating life and that the MCrAlY has overall been a successful class of coatings having good oxidation (col. 1. lines 29-40) (col. 3, lines 3-17) (col. 10, lines 1-29).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhang in view of Taylor’s disclosure above to modified Zhang in the manner set forth in applicant’s claims, in order to increase the useful life of components made of alloys and superalloys and extending the useful life of alloy components in high temperature environments, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).


    PNG
    media_image1.png
    231
    648
    media_image1.png
    Greyscale

As to claim 5, Zhang when modified by Taylor, as applied to claim 1, Zhang also discloses wherein the opening creating includes drilling to create a cone-shaped hole as can be seen in (modified fig. 3) [par. 0003].





As to claims 6-8, Zhang when modified by Taylor, as applied to claim 1, Zhang teaches of the exposing plurality of material layers (layer 1-3, distinct by row layers) exclusively in the opening from that present after the opening creating, as can be seen in depicted drawing (figs. 1-2), and (modified fig. 3).
Zhang fail to explicitly specify the constructional changes such as, further comprising increasing a contrast of the exposed plurality of material layers exclusively in the opening from that present after the opening creating (claim 6); wherein the increasing contrast includes: polishing the exposed plurality of material layers; and etching the exposed plurality of material layers (claim 7); and wherein the polishing includes using a felt with a diamond paste, and the etching includes using an etchant (claim 8).
However, even though, Zhang fail to teach the constructional changes in the method/system of claim 1, as that claimed by Applicants claims 6-8, the constructional changes are considered obvious design, in that increasing visual contrast after drilling a hole is well-known to one of ordinary skill in the art, for example, by removing swarf. In addition, Polishing and etching appear to be routine tasks during structural analysis of objects. Felts with diamond paste are also well-known, in order to remove unwanted residual materials and facilitate cleanliness.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhang bond coat in the manner set forth in applicant’s claims 6-8, in order to remove unwanted residual materials and facilitate cleanliness.

As to claims 12, 14 and 19, Zhang when modified by Taylor, as applied to claim 1, Zhang teaches of the exposing plurality of material layers (layer 1-3, distinct by row layers) exclusively in the opening from that present after the opening creating, as can be seen in depicted drawing (figs. 1-2), and (modified fig. 3).
Zhang fail to explicitly specify the constructional changes such as, wherein the method is performed prior to use of the multilayer component (claim 12); and wherein the method is performed at a geographic location of a use site of the multilayer component (claims 14 and 19).
However, even though, Zhang fail to teach the constructional changes in the method/system of claim 1, as that claimed by Applicants claims 12, 14 and 19, the constructional changes are considered obvious design, intended use and testing and/or inspecting components at their use site is common and well-known to one of ordinary skill in the art in order to implement the system under testing.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhang in the manner set forth in applicant’s claims 12, 14 and 19, since these are intended use and are common and well-known to one of ordinary skill in the art in order to implement the system under testing.

As to claim 15, Zhang when modified by Taylor, as applied to claim 1, Zhang teaches of the exposing plurality of material layers (layer 1-3, distinct by row layers) exclusively in the opening from that present after the opening creating, as can be seen in depicted drawing (figs. 1-2), and (modified fig. 3), as applied to claim 1.
Zhang fail to explicitly specify the constructional changes such as, wherein the repairing the opening includes using at least one handheld device.
However, even though, Zhang fail to teach the constructional change in the method/system of claim 14, as that claimed by Applicants claim 15, the constructional changes are considered obvious design change in size and/or dimension since it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Further, it has been held that making an old device portable (i.e. handheld device) or movable without producing any new and unexpected result involves only routine in the art. In re Lindberg, 93 USPQ 23 (CCPA 1952).
As to claim 18, Zhang when modified by Taylor, as applied to claim 1, Zhang teaches of a method of analyzing layer thickness of a multilayer component (layers 1 -3, see below modified fig. 3), the method comprising: drilling to create an opening (opening, see below modified fig. 3) having a predefined geometry partially into the multilayer component at a selected location on a surface of the multilayer component (layers 1 -3, see below modified fig. 3)(figs.1-2), wherein the multilayer component (layers 1 -3, see below modified fig. 3) includes a plurality of material layers including a substrate (layer 1), a bond coat (layer 2) over the substrate, and inherently wherein the opening exposes each of the plurality of material layers (layers 1-3); creating an image of the exposed plurality of material layers (layers 1-3) in the opening using a digital microscope [pars. 0003]; calculating a thickness of the bond coat from the image and based on the predefined geometry of the opening [pars. 0009, 0011 and 0020-21]; and 
Zhang fail to explicitly specify the constructional changes such as, increasing a contrast of the exposed plurality of material layers exclusively in the opening from that present after the opening creating by polishing the exposed plurality of material layers, and etching the exposed plurality of material layers; and repairing the opening, allowing the multilayer component to be used for an intended purpose thereof.
However, even though, Zhang fail to teach the constructional changes in the method/system of claim 18, as that claimed by Applicants claim above, the constructional changes are considered obvious design, in that increasing visual contrast and polishing plurality of material layers after exposure/etching is well-known to one of ordinary skill in the art, as a resulting process of exposure, for example, by removing swarf, and polishing and etching appear to be routine tasks during structural analysis of objects. Felts with diamond paste are also well-known, in order to remove wanted residual materials and facilitate cleanliness.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhang in the manner set forth in applicant’s claim 18, with the constructional changes above in order to enhance visibility, remove unwanted residual materials and facilitate cleanliness.


Claims 10, 11, 13, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN103075972 A, translation, previously cited reference) in view of Taylor et al. (5,455,119 previously cited reference), and further in view of Greene JR. (2009/0252987 A1 previously cited reference).

As to claims 10, 11, 13, 16 and 20, Zhang when modified by Taylor, Zhang teaches of the exposing (i.e. by depicted (fig. 1) drilling) plurality of material layers (layer 1-3, distinct by row layers) exclusively in the opening from that present after the opening creating, as can be seen in depicted drawing (figs. 1-2), and (modified fig. 3); a multilayer component (layers 1 -3, see below modified fig. 3), comprising: a substrate (layer 1); a bond coat (layer 2) over the substrate (layer 1), as applied to claim 1 and 18 above. Zhang when modified by Taylor, as applied to claim 1 and 18 above, Taylor teaches of the loss of coating aluminum to the substrate is noticed by depletion layer in the coating (col. 3, lines 5-13) (col. 10, lines 1-29) 
Zhang when modified by Taylor fail to explicitly specify the constructional changes such as, further comprising repairing the opening, allowing the multilayer component to be used for an intended purpose thereof (claim 10); wherein prior to the drilling, the multilayer component further includes a thermal barrier coating (TBC) layer over the oxide layer, and further comprising removing at least a portion of the TBC layer prior to the drilling, and wherein the repairing includes repairing the at least a portion of the TBC layer (claim 11); wherein prior to the drilling, the multilayer component further includes a thermal barrier coating (TBC) layer over the bond coat, and further comprising removing at least a portion of the TBC layer prior to the drilling, and wherein the repairing includes repairing the at least a portion of the TBC layer (claims 13 and 20); and a thermal barrier coating (TBC) layer over the bond coat, the TBC layer having a first outer surface indications of exposure to a hot gas path environment; and a filled opening in the substrate, the bond coat and the TBC layer, the filled opening including: a substrate repair fill filling the filled opening in the substrate, a bond coat repair fill filling the filled opening in the bond coat, and a thermal barrier coating (TBC) plug filling the filled opening in the TBC layer, the TBC plug having a second outer surface having no or less indications of exposure to the hot gas path environment than the first outer surface (claim 16).
Greene JR from the same field of endeavor teaches of inspection of a component wherein a thermal barrier coating (TBC) layer is removed and reapplied (reapplied in this case, is considered apply an existing substrates), in order to enhanced repair fill filling the filled opening in the bond coat (fig.2) [pars. 0008-9, 0016-17]
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhang in view of Greene JR disclosure in the manner set forth in applicant’s claims 10, 11, 13, 16 and 20, in order to enhanced repair process of fill filling the filled opening in the bond coat, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).


As to claim 17, Zhang when modified by Taylor and Greene JR, as applied to claim 16 above, Greene JR further teaches of inspection of a component wherein a thermal barrier coating (TBC) layer is removed and reapplied (fig.2) [pars. 0004, 0008-9, 0015-17], reapplied (in this case apply an existing substrates) is obviously includes wherein the substrate repair fill filling the filled opening in the substrate is the same material as the bond coat repair fill filling the filled opening in the bond coat.

Response to Arguments

Applicant’s arguments filed on 06/01/2022, with respect to claim(s) independent claims have been considered but are moot because the arguments do not apply to the new ground(s) rejection(s) being used in the current rejection(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886